Case: 1:20-cv-04911 Document #: 1-1 Filed: 08/21/20 Page 1 of 11 PagelD #:17

EXHIBIT 1
Case: 1:20-cv-04911 Document #: 1-1 Filed: 08/21/20 Page 2 of 11 PagelD #:18

qawited States of Amer;,

Gnttey States Patent ant Travemark Office lly

emoji

Reg. No. 4,868,832

MARCO HUSGES (FED REP GERMANY INDIVIDUAL)
ESCHENWEG 1A

Registered Dec. 15, 2015 40667 MeERBUSCH

Int. Cls.: 3, 16, 17, 18, 2

io 25, 26, 27, 29, "30 an

TRADEMARK
PRINCIPAL REGISTER

 

“Pitletutte, Ro Pam.

Director of the United States
Patent and Trademark Office

FED REP GERMANY

d FOR: NON-MEDICATED TOILETRIES; SHAMPOOS FOR PETS; SHAMPOOS; SOAPS; SHOE

POLISH; LAUNDRY PREPARATIONS, NAMELY, LAUNDRY BLEACH, LAUNDRY SOAP,
LAUNDRY DETERGENT; BEAUTY MASKS; MAKE-UP; OILS FOR TOILET PURPOSES,
NAMELY, BABY OIL, BATH OILS, BODY OILS; MAKE-UP PREPARATIONS; POWDER
FOR MAKE-UP; OILS FOR PERFUMES AND SCENTS; PERFUMERY;, PERFUMES; LIP-
STICKS; FALSE NAILS; FALSE EYELASHES; DRY SHAMPOOS; COSMETICS; COSMETIC
PENCILS; COSMETICS, NAMELY, SKIN CREAMS; COSMETICS, NAMELY NON-MEDIC-
ATED SKIN-CARE PREPARATIONS; HENNA, NAMELY, COSMETIC DYE; HAIRSPRAY,
SHAMPOO; HAIR LOTIONS; DEPILATORY PREPARATIONS; DEPILATORY WAX; SCALE
REMOVING PREPARATIONS FOR HOUSEHOLD PURPOSES; SCENTED LINEN WATER;
JAVELLE WATER, NAMELY, LIQUID SOAPS; DEODORANTS FOR HUMAN BEINGS AND
FOR ANIMALS; BATH SALTS, NOT FOR MEDICAL PURPOSES, COSMETIC PREPARA-
TIONS FOR BATHS; TOILETRIES, NAMELY, ANTIPERSPIRANTS; EYEBROW PENCILS;
EYEBROW COSMETICS; BREATH FRESHENING STRIPS; BREATH FRESHENING SPRAYS;
ESSENTIAL OILS; DECORATIVE TRANSFERS FOR COSMETIC PURPOSES; AFTERSHAVE;
CLEANING PREPARATIONS; DENTIFRICES; TEETH WHITENING GELS; POLISHING
WAX; SHOE WAX, IN CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51 AND 52).

FOR: FOLDERS FOR PAPERS; DOCUMENT FILES; PHOTO, STICKER, COIN ALBUMS;
STICKERS; PAPER MATS FOR BEER GLASSES; ERASING PRODUCTS, NAMELY,
BLACKBOARD ERASERS, ERASERS, RUBBER ERASERS; POSTAGE STAMPS; WRITING
PAPER; SEALING STAMPS; INKING PADS; MARKER PENS; NOTE BOOKS; STENCILS;
OFFICE REQUISITES, NAMELY, CARD, DOCUMENT, LETTER FILES; TOWELS OF PAPER;
STATIONERY, NAMELY, LEGAL, MEMO, WRITING PADS; GREETINGS CARDS; POST-
CARDS; HANDKERCHIEFS OF PAPER; TOILET PAPER; TABLE COVERS OF PAPER;
CONICAL PAPER BAGS; PEN CASES; STATIONERY DOCUMENT PORTFOLIOS; BAGS,
ENVELOPES AND POUCHES OF PAPER OR PLASTICS, FOR PACKAGING; PASSPORT
COVERS; BOOKBINDING MATERIAL; BOOKS IN THE FIELD OF COLORING BOOKS,
ACTIVITY BOOKS, LEARNING BOOKS; BOOKBINDINGS; RUBBER ERASERS; DRAFTING
INSTRUMENTS, NAMELY, ERASING SHIELDS; NEWSPAPERS; GRAPHIC PRINTS;
DRAWING PADS; WRAPPING PAPER; TABLE NAPKINS OF PAPER; STATIONERY,
NAMELY, PAPER, PLASTIC TRANSPARENCIES; PACKAGING MATERIAL OF CARD-

 
Case: 1:20-cv-04911 Document #: 1-1 Filed: 08/21/20 Page 3 of 11 PagelD #:19

Reg. No. 4,868,

§32 BOARD, NAMELY, CARDBOARD BOXES, CARDBOARD CONTAINERS, CARDBOARD

MAILING TUBES: SELF-ADHESIVE TAPES FOR STATIONERY OR HOUSEHOLD PUR-
POSES; WRITING IMPLEMENTS; WRITING AND DRAWING BOOKS, NAMELY, BLANK
WRITING JOURNALS, WRITING PADS, DRAWING PADS; WRITING CASES, NAMELY,
STATIONERY CASES; WRITING MATERIALS, NAMELY, WRITING IMPLEMENTS,
WRITING PAPER, WRITING INSTRUMENTS; SIGNBOARDS OF PAPER OR CARDBOARD,
SHIELDS, NAMELY, PAPER SEALS; MUSICAL GREETINGS CARDS; LUMINOUS PAPER;
BIBS OF PAPER; CALENDARS; STATIONERY ENVELOPES; BLANK HANDBOOKS FOR
USE AS JOURNALS; ELASTIC BANDS FOR OFFICES; GUMMED TAPE FOR STATIONERY
USE; GRAPHIC REPRESENTATIONS; GRAPHICART REPRODUCTIONS; OFFICE REQUIS-
ITES, NAMELY, CORRECTING FLUIDS FOR TYPE; PLASTIC FILM FOR WRAPPING,
FORMS, PRINTED; PRINTS, NAMELY, PHOTOGRAPHS; PICTURES, NAMELY, PAINTINGS,
FRAMED OR UNFRAMED; FIGURINES, NAMELY, STATUETTES OF PAPIER MACHE;
BOTTLE WRAPPERS OF CARDBOARD OR PAPER; FILTER PAPER; CHROMOLITHO-
GRAPHS, NAMELY, CHROMOS; FLAGS OF PAPER; STATIONERY, NAMELY, BOOK,
DOCUMENT COVERS; PRINTED MATTER, NAMELY, PRINTED AWARDS, PRINTED ART
REPRODUCTIONS, PRINTED CHARTS; COMICS; OFFICE REQUISITES, NAMELY, CAB-
INETS FOR STATIONERY IN THE NATURE OF DESKTOP STATIONERY CABINETS, DESK.
MOUNTED STATIONERY CABINETS; BANKNOTE CLIPS, NAMELY, MONEY CLIPS;
ADDRESS STAMPS; TRACING PAPER; DRAWER LINERS OF PAPER, PERFUMED OR
NOT; STATIONERY STICKERS; WRITING TABLETS; NOTEPADS; STATIONERY SCHOOL
SUPPLIES, NAMELY, PAPER, CONSTRUCTION PAPER, NOTEBOOKS; PRINTED TICKETS;
CARDBOARD; COLOURBOARD, NAMELY, COLOURED PAPERBOARD, IN CLASS 16
(US. CLS. 2, §, 22, 23, 29, 37, 38 AND 50).

FOR: RINGS OF RUBBER FOR USE AS PIPE CONNECTION SEALS; RUBBER, RAW OR
SEMI-WORKED; RUBBER DOOR STOPS; BAGS, ENVELOPES AND POUCHES OF RUBBER,
FOR PACKAGING; PLASTICS, SEMI-PROCESSED, SELF-ADHESIVE TAPES, OTHER THAN
FOR MEDICAL PURPOSES, FOR STATIONERY OR FOR HOUSEHOLD PURPOSES,
NAMELY, SELF ADHESIVE ‘TAPE FOR INDUSTRIAL AND COMMERCIAL USE, DUCT
TAPE, DRYWALL JOINT TAPE, IN CLASS 17 (U.S. CLS. 1, 5, 12, 13,35 AND 50).

FOR: POCKET WALLETS; BAGS, NAMELY, ENVELOPES AND POUCHES OF LEATHER,
FOR PACKAGING; SPORTS BAGS; PARASOLS; RUCKSACKS; TRUNKS; COLLARS FOR
ANIMALS; PURSES; IMITATION LEATHER; CREDIT CARD CASES, NAMELY, WALLETS,
SADDLE CLOTHS FOR HORSES; CARD CASES, NAMELY, WALLETS; SUITCASES,
HANDBAGS; NET BAGS FOR SHOPPING, NAMELY, MESH SHOPPING BAGS; SHOPPING
BAGS, NAMELY, REUSABLE SHOPPING BAGS, TEXTILE SHOPPING BAGS, WHEELED
SHOPPING BAGS; SCHOOL BAGS; SCHOOL SATCHELS; ATHLETIC BAGS, DUFFLE
BAGS, TRAVEL BAGS; KEY CASES; SHOULDER BELTS, NAMELY, STRAPS OF LEATHER;
SHOULDER, LEATHER STRAPS FOR SKATES; BOXES OF LEATHER OR LEATHER BOARD;

SLINGS FOR CARRYING INFANTS; SLING BAGS FOR CARRYING BABIES; BEACH BAGS,
IN CLASS 18 (U.S. CLS. 1, 2, 3, 22 AND 41).

FOR: CLOTHES PEGS; FABRIC CLEANSING WIPES, NAMELY, FABRIC CLEAN ROOM
WIPES; LUNCH BOXES; POWDER COMPACTS; PAPER PLATES; COOL BAGS, NAMELY,
INSULATED BAGS FOR FOOD OR BEVERAGE FOR DOMESTIC USE, THERMAL INSU-
LATED BAGS FOR FOOD OR BEVERAGES; CUPS OF PAPER OR PLASTIC; SAUCERS,
FLASKS; BISCUIT TINS; COMBS; PERFUME VAPORIZERS SOLD EMPTY; TOOTH-
BRUSHES; TOOTHPICKS; TOOTHBRUSHES, ELECTRIC, CONTAINERS OF GLASS FOR
HOUSEHOLD USE; GLASS BOWLS; GLASS RECEPTACLES, NAMELY, GLASS BASINS,
DRINKING GLASSES, GLASS DISHES; PAINTED GLASSWARE, NAMELY, PAINTED
BEVERAGE GLASSWARE, PAINTED GLASS DISHES; KITCHEN UTENSILS, NAMELY,
PUDDING, COOKIE, CAKE MOULDS; ICE CUBE MOULDS; BOTTLES, SOLD EMPTY;
DISPOSABLE TABLE PLATES; BUCKETS; BREAD BINS; BREAD BASKETS, DOMESTIC,
BREAD BOARDS; FRYING PANS; MUGS; DRINKING GLASSES; DRINKING STRAWS;
DRINKING BOTTLES FOR SPORTS; DRINKING VESSELS; NON-ELECTRIC PORTABLE
COOLBOXES, NAMELY, NON-ELECTRIC PORTABLE COOLERS; POT LIDS; POTS; TOILET

Page: 2 / RN # 4,868,832

 
Case: 1:20-cv-04911 Document #: 1-1 Filed: 08/21/20 Page 4 of 11 PagelD #:20

Reg. No. 4,868,832

SPONGES; TOILET ROLL HOLDERS; SALT AND PEPPER SHAKERS; CAKE MOULDS;
TOWEL HOLDERS, NAMELY, COUNTERTOP HOLDERS FOR PAPER TOWELS, TOWEL
BARS, TOWEL RINGS, TOWEL RAILS; TOILET UTENSILS, NAMELY, TOILET BRUSHES,
TOILET PAPER DISPENSERS, TOILET BRUSH HOLDERS; PLATES; TABLEWARE,
NAMELY, PLATES, BOWLS, DISHES, COFFEE SERVICES; TRAYS FOR HOUSEHOLD
PURPOSES; BOWLS, NAMELY, BASINS; BISCUIT CUTTERS; KITCHEN AND HOUSEHOLD
RECEPTACLES, NAMELY, BOWLS, CONTAINERS FOR HOUSEHOLD OR KITCHEN USE;
SPONGES FOR HOUSEHOLD PURPOSES, IN CLASS 21 (U.S. CLS. 2, 13, 23, 29, 30, 33, 40
AND 50).

FOR: BAGS, NAMELY, ENVELOPES AND POUCHES OF TEXTILE, FOR PACKAGING;
HAMMOCKS; STRAW FOR STUFFING UPHOLSTERY; ROPES; SAILS FOR SKI SAILING;
HARNESS, NOT OF METAL, FOR HANDLING LOADS, NAMELY, NON-METAL SLINGS
FOR LOADING, NYLON STRAPS FOR HANDLING LOADS, BELTS, NOT OF METAL, FOR
HANDLING LOADS; SAILS; MAIL BAGS; AWNINGS, TARPAULINS,; COMMERCIAL,
CAMOUFLAGE, FISHING NETS; OUTDOOR BLINDS OF TEXTILE, IN CLASS 22 (U.S. CLS.
1, 2, 7, 19, 22, 42 AND 50).

FOR: TROUSERS, NAMELY, LEGGINGS; UNDERCLOTHING; UNDERWEAR, T-SHIRTS,
SKI GLOVES; SOCKS; SCARVES; LEATHER CLOTHING, NAMELY, LEATHER PANTS,
LEATHER SKIRTS, LEATHER JACKETS; BIBS, NOT OF PAPER; PAPER HATS FOR USE
AS CLOTHING ITEMS; HEADGEAR, NAMELY, CAPS; OVERALLS; MORNING ROBES,
CLOTHING, NAMELY, EAR MUFFS; TIES; CRAVATS; HEADGEAR, NAMELY, HATS,
CAPS, BERETS; CLOTHING, NAMELY, JERSEYS; JACKETS; HATS, KNITWEAR CLOTHING,
NAMELY, KNIT BOTTOMS, KNIT TOPS, KNIT JACKETS; APRONS; CLOTHING APRONS;
CLOTHING HOODS; BRACES; SHIRTS; UNDERGARMENTS, NAMELY, SLIPS; CLOTHING
GLOVES; GYMNASTIC CLOTHING, NAMELY, TIGHTS, LEOTARDS; GYMNASTIC SHOES,
HALF-BOOTS; NECKERCHIEFS; CLOTHING BELTS; CLOTHING, NAMELY, MONEY
BELTS, GALOSHES; SPATS; FOOTBALL BOOTS; SOLES FOR FOOTWEAR, CLOTHING
WRISTBANDS; SWEAT-ABSORBENT UNDERCLOTHING, NAMELY, UNDERWEAR;
CARNIVAL COSTUMES, NAMELY, COSTUMES FOR USE IN THE AMUSEMENT IN-
DUSTRY, MASQUERADE COSTUMES, HALLOWEEN COSTUMES; INNER SOLES; DRESS
HANDKERCHIEFS, NAMELY, DRESS SHIELDS; SHOWER CAPS; HEADGEAR, NAMELY,
ANTI-GLARE VISORS; BRAS; BOXER SHORTS; BATHING CAPS; LADIES’ DRESSES;
KNICKERS; WOMEN'S BRIEFS; UNDERGARMENTS, NAMELY, TEDDIES; NECKLETS,
NAMELY, BOAS; BRIEFS; SPORTS JERSEYS; SPORTS SHOES; SPORTS VESTS, PAPER
CLOTHING, NAMELY, PAPER APRONS, PAPER HATS FOR USE AS CLOTHING ITEMS;
CLOTHING, NAMELY, SHIRTS, PANTS, JACKETS; MOTORISTS' CLOTHING, NAMELY,
MOTORCYCLE JACKETS, MOTORCYCLE RAIN SUITS; CLOTHING MADE FROM IMITA-
TIONS OF LEATHER, NAMELY, IMITATION LEATHER TOPS, IMITATION LEATHER
BOTTOMS, IMITATION LEATHER JACKETS; COATS; PELISSES; BERETS; LAYETTES

FOR CLOTHING: BABIES' PANTS; SWIMSUITS; BATHROBES; BATH SLIPPERS; BATH
SANDALS; SUITS; PARKAS; POCKETS FOR CLOTHING; UNIFORMS; WAISTCOATS;
SWEATERS; TIGHTS; STOCKING SUSPENDERS; STOCKINGS; BEACH SHOES; BEACH
CLOTHES, NAMELY, BEACH COVERUPS, BEACHWEAR; BOOTS; ESPARTO SHOES AND
SANDALS; CLOTHING, NAMELY, HEADBANDS; SWIMMING SHORTS, IN CLASS 25 (US.
CLS. 22 AND 39).

FOR: SEWING THIMBLES; SNAP FASTENERS; HEAT ADHESIVE PATCHES FOR REPAIR-
ING TEXTILE ARTICLES; ORNAMENTAL NOVELTY BADGES; SPANGLES FOR CLOTH-
ING; MICA SPANGLES; BELT CLASPS; HAIR ORNAMENTS; HAIR BANDS; ARTIFICIAL
GARLANDS; BROOCHES FOR CLOTHING; SHOE LACES; BUCKLES FOR CLOTHING;
ZIPPERS; ARTIFICIAL BEADS, OTHER THAN FOR MAKING JEWELLERY; ELASTIC
RIBBONS; ORNAMENTAL NOVELTY BADGES FOR WEAR, NOT OF PRECIOUS METAL;
BUTTONS; HAIR BANDS; TROUSER CLIPS FOR CYCLISTS, IN CLASS 26 (U.S. CLS. 37,
39, 40, 42 AND 50).

Page: 3 / RN # 4,868,832
Case: 1:20-cv-04911 Document #: 1-1 Filed: 08/21/20 Page 5 of 11 PagelD #:21

Reg. No. 4,868,832 FOR: GYMNASTIC MATS; DOOR MATS; FLOOR COVERINGS OF VINYL; FLOOR COV-
™ ERINGS: BATH MATS; FLOOR MATS FOR CARS; FLOOR, BEACH, RUBBER MATS;
GYMNASTIC MATS; CARPETS, IN CLASS 27 (USS. CLS. 19, 20, 37, 42 AND 50).

FOR: POTATO CRISPS; FRUIT JELLIES; FRUIT PULP; FRUIT SALADS, CANDIED, DEHYD-
RATED FRUIT SNACKS; FRUIT CHIPS; FRUIT PRESERVED IN ALCOHOL; CHEESE; CURD;
SOYA MILK: TOFU: RAISINS; NUTS, PREPARED; WHEY; MILK PRODUCTS EXCLUDING
ICE CREAM, ICE MILK AND FROZEN YOGURT: MILK SHAKES; MILK; MARMALADE;
MARGARINE; JAMS; COMPOTES; CONDENSED MILK; YOGHURT; EGGS; JELLIES FOR
FOOD; QUARK, NAMELY, CURD, IN CLASS 29 (U.S. CL. 46).

FOR: CONFECTIONERY, NAMELY, FROZEN CONFECTIONERY, FONDANTS, CRYSTAL
SUGAR PIECES; RUSKS; PASTA; CHOCOLATE; CHOCOLATE MOUSSES; PUDDINGS;
POPCORN; PIZZAS; PANCAKES; MUESLI; MARZIPAN; ALMOND CONFECTIONERY,
NAMELY, ALMOND CAKE, ALMOND PASTE, SUGAR-COATED ALMONDS; LIQUORICE,
CONFECTIONERY; STICK LIQUORICE, CONFECTIONERY; ‘PASTRY; ICE, BISCUITS;
KETCHUP; FROZEN YOGHURT, NAMELY, CONFECTIONERY ICES; CAKES, HONEY,
SEMOLINA; GROATS FOR HUMAN FOOD, NAMELY, PROCESSED GRAINS; CEREAL
FLAKES, NAMELY, BREAKFAST CEREALS, PROCESSED CEREALS; CEREAL BARS,
PASTRIES; ROYAL JELLY FOR FOOD PURPOSES; CONFECTIONERY FRUIT JELLIES,
NAMELY, FRUIT JELLY CANDY; CONFECTIONERY FONDANTS; ICED TEA; ICE CREAM;
CHEESEBURGER SANDWICHES; BREAD; SWEETS; CONFECTIONERY, NAMELY, PAS-
TILLES; CONFECTIONERY FOR DECORATING CHRISTMAS TREES; WAFFLES; SUGAR;
TARTS; DOUGH; TEA; ICES; RICE CAKES; RICE-BASED SNACK FOOD; ICE, NATURAL
OR ARTIFICIAL; RAVIOLI; POPCORN; PETITS FOURS CAKES; HIGH-PROTEIN CEREAL
BARS; OAT- BASED FOOD, NAMELY, CRUSHED OATS, OATMEAL, ROLLED OATS;
PASTA; PASTA MEALS, NAMELY, PASTA SALAD, PREPARED PASTA; COCOA BEVER-
AGES WITH MILK; COFFEE BEVERAGES WITH MILK; MAIZE FLAKES; GINGERBREAD,
MAYONNAISE; CRACKERS; CHEWING GUM; COCOA-BASED BEVERAGES; CARAMELS,
CANDY: COFFEE-BASED BEVERAGES; ARTIFICIAL COFFEE; CEREAL SNACKS,
NAMELY, CEREAL-BASED SNACK FOODS; CONFECTIONERY, NAMELY, DESSERT
MOUSSES; BRIOCHE, IN CLASS 30 (U.S. CL. 46).

FOR: PASTILLES FOR EFFERVESCING BEVERAGES, NAMELY, POWDERS FOR MAKING
SOFT DRINKS; POWDERS FOR MAKING EFFERVESCING BEVERAGES; BEVERAGES,
NAMELY, DRINKING, BOTTLED, MINERAL, AERATED WATERS; TOMATO JUICE
BEVERAGES; TABLE WATERS; SORBETS IN THE FORM OF BEVERAGES; SODA WATER;
SMOOTHIES; SYRUPS FOR BEVERAGES, SELTZER WATER, PREPARATIONS FOR
MAKING BEVERAGES, NAMELY, FRUIT DRINKS; WHEY BEVERAGES; MALT BEER;
LEMONADES; SYRUPS FOR MAKING LEMONADE; AERATED WATER; BEVERAGES,
NAMELY, VEGETABLE JUICES; FRUIT JUICES; NON-ALCOHOLIC FRUIT NECTARS;

ISOTONIC BEVERAGES; COCKTAILS, NON-ALCOHOLIC; BEER; ALOE VERA DRINKS,
NON-ALCOHOLIC; APERITIFS, NON-ALCOHGOLIC, NON-ALCOHOLIC HONEY-BASED

BEVERAGES; NON-ALCOHOLIC FRUIT JUICE BEVERAGES; NON-ALCOHOLIC BEVER-
AGES, NAMELY, FRUIT JUICES AND FRUIT DRINKS; ESSENCES FOR MAKING NON-
ALCOHOLIC BEVERAGES, IN CLASS 32 (U.S. CLS. 45, 46 AND 48).

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZE, OR COLOR.

PRIORITY DATE OF 8-15-2014 IS CLAIMED.

OWNER OF INTERNATIONAL REGISTRATION 1233267 DATED 8-26-2014, EXPIRES 8-26-
2024.

SER. NO. 79-159,338, FILED 8-26-2014.

LEIGH CAROLINE CASE, EXAMINING ATTORNEY

Page: 4 / RN # 4,868,832

 
Case: 1:20-cv-04911 Document #: 1-1 Filed: 08/21/20 Page 6 of 11 PagelD #:22

ited States of Amery,

Wniter States Patent and Uradbemark Office ty

Emojt

Reg. No. 5,202,078
Registered May 16, 2017
Int. CL: 18, 25
Trademark

Principal Register

 

Director of the United States
Patent and Trademark Office

emoji company GmbH (GERMANY LIMITED LIABILITY COMPANY)
Necklenbroicher Strasse 52-54

40667 Meerbusch

FED REP GERMANY

CLASS 18: All-purpose sport bags, all-purpose carrying bags, athletic bags, beach bags, book
bags, courier bags, diaper bags, gym bags, messenger bags, school bags; luggage; carrying

cases; purses; parasols; umbrellas

CLASS 25: Clothing, namely, bathing suits, belts, dress suits, gloves, hoods, jackets, jerseys,
coats, men's suits, scarfs, shirts, shoes, shorts, socks, sweaters, T-shirts, training suits, pants,
underwear, women's suits; footwear; headgear, namely, hats and caps

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

OWNER OF U.S. REG. NO. 4868832, 4595110, 4893876
PRIORITY DATE OF 08-09-2013 IS CLAIMED

OWNER OF INTERNATIONAL REGISTRATION 1176467 DATED 08-19-2013,
EXPIRES 08-19-2023

SER. NO. 79-136,472, FILED 08-19-2013
LINDA B ORNDORFF, EXAMINING ATTORNEY

 
Case: 1:20-cv-049

oan ited

states of Amer;,,

United States Patent and Trademark Office

Reg. No. 5,415,510
Registered Mar. 06, 2018
Int. Cl: 5, 8, 10
Trademark

Principal Register

 

Director of the United States
Patent and Trademark Office

emoji

emoji company GmbH (GERMANY gesellschaft mit beschrankter haftung (gmbh) )
Necklenbroicher StraBe 52-54
Meerbusch, FED REP GERMANY 40667

CLASS 5: Dietary supplements and dietetic preparations, namely, dietetic foods adapted for
medical use; Hygienic preparations and articles, namely, Disinfectants for hygienic purposes,
Deodorizing products, namely, all purpose deodorizer preparations for household,
commercial and industrial use, disinfectant bathroom cleaners; Medical and veterinary
preparations and articles, namely, Acne treatment preparations; Adrenal hormone
preparations; Aerosol dispensers for medical use sold filled with allergy medications,
hemostatic preparations and hair growth stimulants; Air deodorizing preparations; Air
purifying preparations; All purpose deodorizing preparations for household, commercial or
industrial use; Al! purpose disinfecting and deodorizing preparations; Amino acid
preparations for medical purposes; Analgesic and muscle relaxant pharmaceutical
preparations; Androgen preparations; Anti-arthritic compositions and preparations; Anti-
cancer preparations; Anti-inflammatory preparations; Anti-epileptic pharmaceutical
preparations; Antidrowsiness treatment preparations; Anti-diabetic preparations; Anti-cavity
dental coating preparations containing fluoride; Anti-sarcoma preparations; Anti-tuberculous
preparations; Anti-uric preparations; Antibiotic preparations; Antifungal preparations;
Antihemorrhoidal preparations; Antimicrobial hand-sanitizing preparations; Antiparasitic
preparations; Antipyretic preparations; Antiseptic preparations; Athletes' foot preparations;
Bacterial and bacteriological preparations for medical or veterinary purposes; Bacterial
preparations for veterinary purposes; Bacterial preparations for medical and veterinary use;
Bath preparations for medical purposes; Bath salts and bath preparations for medical
purposes; Biological preparations for the treatment of cancer; Biostatic antimicrobial
preparations for treating bacteria, mold, mildew, algae and yeast and for inhibiting growth of
those organisms; Bowel evacuant preparations; Caffeine preparations for stimulative use;
Cardiovascular pharmaceutical preparations; Chemical preparations for treating phylloxera;
Chemical preparations for treating mildew; Chemical preparations for the diagnosis of
pregnancy; Cold sore treatment preparations; Contact lens cleaning preparations;
Contraceptive preparations; Cough treatment preparations; Dental preparations for disclosing
plaque; Fertility enhancement preparations; Fumigation preparations for medical purposes;
Diagnostic preparations for medical and veterinary use; Estrogen preparations; Medical
preparations, namely, foot, hand and skin creams for diabetics; Hormonal preparations; Hand-
sanitizing preparations; Medicated dermatological preparations and substances; Medicated
skin care preparations, namely, creams, lotions, gels, toners, cleaners and peels; Medicated
hair care preparations; Mineral preparations for medical purposes; Migraine treatment
preparations; Menstrual symptom treatment preparations; Medicinal preparations for
stimulating hair growth; Nasal spray preparations; Nail sanitizing preparations; Natural sleep
aid preparations; Nausea treatment preparations; Preparation for the relief of pain; Pregnancy
testing preparations, namely, pregnancy test kits for home use; Probiotic preparations for
medical use; Pest control preparations and articles, namely, Pesticides; Nematode pesticide;
Domestic pesticides; Agricultural pesticides; Pesticides for agricultural use; Granular
Case: 1:20-cv-0491 FROM bifte Psa nat Aef TET EO Ee aaa Te ee vericides

agricultur: iste ee omestic ige tec és, GED actericides,
virucides, fungicides, insecticides, pesticides and herbicides; Freeze dried food bait to attract
flies for pest control purposes; Herbicides, insecticides, pesticides and fungicides for home,
garden and lawn use and for professional use; Dental preparations and articles, namely,
Dental polish; Dental waxes; Dental alloys; Dental blanks; Dental sealants; Dental adhesives;
Medicated dental floss; Medicated dental rinses; Dental impression materials; Dental
abrasives; Medicated anti-cavity dental rinses; Adhesives for dental and dentistry use; Food
for babies; Dietary supplements for animals; Medical preparations for slimming purposes,
namely, Slimming pills; Anti-oxidant food supplements; Appetite suppressants; Appetite
suppressants for medical purposes; Medicated supplements for foodstuffs for animals;
Asthmatic tea; Infant formula; Dietary fiber to aid digestion; Bee pollen for use as a dietary
food supplement; Diabetic bread adapted for medical use; Diastase for medical purposes;
Dietetic infusions for medical use; Dietetic beverages for babies adapted for medical
purposes; Dietetic preparations adapted for medical use, namely, dietetic foods adapted for
medical use; Herbal dietary supplements for persons special dietary requirements, Dietary
supplements for pets in the nature of a powdered drink mix; Liquid vitamin supplements;
Nutraceuticals for use as a dietary supplement; Royal jelly for medical purposes; Powdered
fruit-flavored dietary supplement drink mix; Glucose for use as an additive to foods for
medical purposes; Dietary supplements consisting primarily of calcium, Cod liver oil; Cod-
liver oil capsules; Cod-liver oil drops; Liquid herbal supplements; Fish oil for medical
purposes; Ground flaxseed fiber for use as a dietary supplement; Dietetic sugar for medical
use; Dietetic foods adapted for medical use; Dietetic beverages adapted for medica) purposes;
Dietetic sugar substitutes for medical use; Nutritional supplement meal replacement bars for
boosting energy; Protein dietary supplements; Propolis dietary supplements; Linseed oil
dietary supplements; Linseed dietary supplements; Royal jelly dietary supplements; Alginate
dietary supplements; Albumin dietary supplements; Dietary supplemental drinks; Nutritional
supplements; Multi-vitamin preparations; Calcium fortified candy, for medical purpose;
Mineral dietary supplements for humans; Mineral food supplements; Melissa water for
pharmaceutical purposes; Milk sugar, for medical purposes; Medicinal tea; Medicinal drinks;
Lysine preparations; Mint for pharmaceutical purposes; By-products of the processing of
cereals for medical purposes; Natural dietary supplements for treating claustrophobia;
Powdered nutritional supplement drink mix; Dietary supplements for infants; Health food
supplements for persons with special dietary requirements; Dietary supplements for
controlling cholesterol; Food supplements; Dietary food supplements for humans; Wheat
germ dietary supplements; Dietary supplements consisting of vitamins; Pollen dietary
supplements; Lecithin dietary supplements; Casein dietary supplements; Yeast dietary
supplements; Glucose dietary supplements; Enzyme dietary supplements; Food supplements
consisting of amino acids; Wheat dietary supplements; Mineral nutritional supplements;
Health food supplements made principally of vitamins; Health food supplements made
principally of minerals; Vitamin preparations in the nature of food supplements; Prenatal
vitamins; Vitamin preparations; Mixed vitamin preparations; Vitamin drinks, namely, Dietary
supplemental drinks in the nature of vitamin and mineral beverages; Vitamins and vitamin
preparations; Gummy vitamins; Vitamin D preparations; Vitamin C preparations; vitamin
tablets; Vitamin B preparations; Vitamin A preparations; Vitamin and mineral supplements;
Soy protein dietary supplements; Low-salt bread adapted for medical use; Lipotropic factor
preparations; Diet capsules; Protein supplements for animals; Probiotic supplements; dietetic
Sugar for medical purposes; Zinc supplement lozenges; Delivery agents in the form of
coatings for tablets that facilitate the delivery of nutritional supplements; Delivery agents in
the form of dissolvable films that facilitate the delivery of nutritional supplements;
Nutritional supplements consisting primarily of zinc; Nutritional supplements consisting of
fungal extracts; Nutritional supplements consisting primarily of magnesium; Dietary
supplements consisting primarily of magnesium; Nutritional supplements consisting primarily
of calcium; Nutritional supplements consisting primarily of iron; Dietary supplements
consisting primarily of iron; Vitamin drops; Vitamin supplements; Deodorizers and air
purifying preparations for carpets, shoes, automobiles and for household pet litter boxes;
Disinfectants and antiseptics; medicated Eye-washes; Chemical preparations for sanitary
purposes; Lubricant gels for personal use; Silicone-based personal lubricants; First-aid boxes,
filled; Sanitary sterilising preparations; sterilising Cleaners for sterilising surgical
instruments; Cleansing solutions for medical use; Compounds for sanitising eggs; Douching
preparations for medical purposes; Sanitary preparations for medical purposes; Collyrium;

Page: 2 of 6/ RN #5415510
Case: 1:20-cv-049 Reb Sete papserp ts Besta) 54790 aes it Paar

lapers for pets; Biagnouic Tele et or me purposes, essings

CLASS 8: Hand-operated cutting tools and implements for treatment of materials, and for
construction, repair and maintenance; Hand-operated retrieving tools and implements in the
form of clamps for treatment of materials, and for construction, repair and maintenance;
Lifting Tools, namely, Hand operated lifting jacks; kitchen knives and cutlery, namely, forks,
spoons and flatware; Flat irons; Electric irons; Electric steam irons; Electric irons for styling
hair; Electric hair straightening irons; Electric hair crimper; Tweezers; Manual clippers;
Cuticle scissors; Farriers' knives; Nail clippers for personal use; Pedicure implements,
namely, nail files, nail clippers, cuticle pushers, tweezers, nail and cuticle scissors; Scissors;
Shears; Shear blades; Eyelash curlers; Eyelash separators; Hand tools, namely, Priming irons;
Mountaineering pickels [ice axes]; hand-operated tin openers, non-electric; Diving knife
holders; Miter vises being hand tools; Goffering irons; Palette knives; Thread snips; Ice picks;
Ice axes; Ice hammers; Can openers, non-electric; Non-electric flat irons; Ratchets wrenches
{hand tools]; Knives for hobby use; Knives made of precious metal; household Knives;
Machetes; candle Wick trimmers; Ratchet handles; Scissors for children; Japanese grip
scissors; Hand pumps, namely, air pumps, hand-operated; Hand-operated tile spacer removal
tools; Hand operated hand shears; Snow shovels; Scissors for household use; Squeegees,
namely, Beveled hand tool in the nature of a squeegee for spreading and leveling paint and
wax products on cars, motorcycles, planes and boat panels; Pumps for liquids, namely,
Displacement pump sprayers attached to a garden hose for spraying liquid herbicides,
pesticides, fertilizers and insecticides; Hand tools, namely, Pikes; Seam rippers; Hand-
operated Nail extractors; Paper shears; Multi-purpose shears; Throwing knives; Tool pouches
for attachment to tool belts; Tool aprons; Tool holders; Too] belts; Extension bars for hand
tools; Extensions for hand tools; Diving knives; Pocket shears; Pocket knives; Paring irons;
Roll-up fabric container for hand tools; Metal vices; Bench vices; Vice workpiece stops; Golf
shoe spike wrenches; Fishing line cutters; Wire Cutters; Die wrenches; Hand jacks; Stands for
hand jacks; Lifting jacks, hand-operated; Working knives; Bayonets; Daggers; Harpoons for
commercial fishing [not sports articles]; Sword scabbards; Sabres; Sword canes; Spears;
Swords; Blades for knives; Knife bags; Razor, shedding, shaving, scissor and planing Blades;
Japanese swords; Side arms, other than firearms, namely, swords; Fishing knives; Apple
corers; Oyster openers; Bagel slicers; Boxes specially adapted for the storage of cutlery and
flatware; Fish scalers; Filleting knives; Cutlery of precious metals; Strawberry hullers; Egg
slicers, non-electric; Bread knives; Butter curlers; Can tab puller; Hand-operated cutters for
making pasta; French fry cutters; Hand-operated vegetable shredders; Hand operated
vegetable slicers; Grapefruit trimmers; Non-electric vegetable peelers; Forks and spoons;
Forks made of precious metal; Forks; Table forks; Non-electric fruit peelers; hand-operated
choppers, namely, meat choppers; Fish scoops; Non-electric garlic cutters; Scaling knives;
Fish slicing kitchen knives; Thin-bladed kitchen knives; Kitchen knives; Cheese slicers, non-
electric; Chef knives; Ceramic knives; Hand tools, namely, foundry ladles; Non-electric
potato peelers; Japanese chopping kitchen knives; Hand operated carving knives for
household use; Serving knives; Paring knives; Hand-operated slicers; Scissors for kitchen
use; Bulk sugar scoops; Bulk rice scoops; Pizza cutters, non-electric; Pizza slicers; Fruit
knives; Non-electric pasta makers for domestic use; Nonelectric garlic choppers; Zesters;
Hand operated food dicers; Hand-operated choppers; Hand-operated food processors; Carving
knives; Cake cutters; Stainless steel table knives; Stainless steel table spoons; Stainless steel
table forks; Spoons for tea; Sterling silver table knives; Table knives; Sterling silver table
spoons; Sterling silver table forks; Vegetable spiralizer, namely, Hand-operated spiral slicers;
Pestles for pounding being hand tools; Spatulas being hand tools; Souvenir collector spoons

CLASS 10: Manually-operated exercise equipment for physical therapy purposes; Surgical
apparatus and instruments for medical, dental or veterinary use; Prosthetic and filling
materials, namely, artificial materials for use in the replacement of bones; Adult sexual
stimulation aids, namely, artificial penises, penis enlargers, vibrators, benwa balls, artificial
vaginas; sex toys in the form of anal plugs; Massage apparatus; Artificial penises; Artificial
penises, being adult sexual aids; Artificial vaginas, being adult sexual aids; Benwa balls,
being adult sexual aids; Penis enlargers, being adult sexual aids; Love dolls; Sex toys;
Vibrators, being adult sexual aids; Condoms; Ear plugs for medical purposes; Noise
protection means in the form of deformable ear plugs; Ear plugs for protection against noise;
Ear plugs for sleeping; Hearing aids; Dentures; Triangular elastic bandages; Orthopaedic

Page: 3 of 6/ RN # 5415510
Case: 1:20-cv-04911! Uneare asaee FORE CES/ SIEM, SOL ee SEE ENE astic
insoles, namely, itions of the fee

tase fo or corrective treatment of con t; Bandages, elastic;
orthopaedic knee supports for medical use; Medical braces for joint fixation; Air Pillows for
orthopedic use; Corsets for medical purposes; Orthopaedic detachable insoles; Orthopedic
belts; Plaster support bandages for orthopedic purposes; Bandages for joints, anatomical;
Invalid walkers; Walking aids for medical purposes; Arch supports for footwear, namely, arch
cushions; Finger splints; Tips for crutches for invalids; Medical elbow braces; Tubular elastic
bandages for supporting joints; Tubular elastic bandages for supporting limbs; Supportive
bandages; Orthopaedic insoles, namely, orthopaedic foot cushions; Orthopaedic inner soles
incorporating arch supports; Arch supports for footwear; Orthopaedic support bandages;
Orthopaedic strappings in the form of support bandages; Orthopedic apparatus for talipes;
Orthotic inserts for footwear; Supports for the upper body for medical use; Medical braces
for, knee, ankle, elbow and foot; Templates for orthopedic purposes; Ankle supports for
medical use; Crutches; Medical ankle braces; Knee guards in the nature of medical support;
Knee bandages, orthopedic; Tubular support bandages; Splints for medical purposes; Back
supports for medical purposes; Rollators; Padding for orthopedic casts; Orthopedic support
bandages; Orthopaedic supports for heels; Orthopaedic hosiery; Orthopedic soles; Orthopedic
footwear; Orthopedic cushions; Orthopaedic compression supports; Vertebral orthopedic
apparatus; Toe separators for orthopedic purposes; Orthopedic device to stretch and exercise
the toes and feet, namely, toe regulators; Quad canes for medical purposes; Exercise boots for
medical rehabilitative purposes; Suspensory support bandages for joints; Arch supports for
orthopaedic boots; Arch supports for orthopaedic shoes; arch support for shoes, namely, arch
supports for flat feet; Shoe insoles for orthopedic use; Corsets for therapeutic use; Slings, for
medical use; Teething soothers, namely, teething rings; Dissecting tables; Pacifier clips;
Babies' pacifiers; Neonatal pacifiers; Feeding cups for medical purposes; Intravenous feeding
tubes; Feeding bottle valves; Feeding bottles; Breast pumps; Paediatric pacifiers; Feeding
bottle teats; Intravenous feeding bottles; Enteral feeding pumps; Disposable teats, Breast
pumps for use by nursing mothers; Breast shields; Teething rings; Teething rings
incorporating baby rattles; Breast milk storage bottles; Physical exercise apparatus for
therapeutic use; Low frequency electric therapy apparatus; Electric heating cushions, for
medical purposes; Chiropractic instruments; Respiratory therapy instruments, namely,
respiratory masks for medical purposes; Asymmetrical bars for physical exercise, for medical
purposes; Electrical apparatus for the therapeutic stimulation of the body, for rehabilitative
medical purposes; Electrical apparatus for the therapeutic stimulation of the muscles, for
rehabilitative medical purposes; Apparatus for the electrical stimulation of groups of muscles,
for medical purposes; Electrical apparatus for the therapeutic toning of the muscles, for
medical rehabilitative purposes; Apparatus for use in toning muscles for medical
rehabilitation; Apparatus for use in exercising muscles for medical use; Nasal lavage vessel
for therapeutic purposes; Apparatus for electrical muscle stimulation, for medical purposes;
Electrical apparatus for the therapeutic toning of the body, for medical rehabilitative
purposes; Physiotherapy and rehabilitation equipment, namely, body rehabilitation apparatus
for medical purposes; Transcutaneous electrical nerve stimulation electrodes, namely,
Electrotherapy devices for providing transcutaneous electrical nerve stimulation, infrared heat
and compression; Exercise simulating apparatus for medical purposes; Deep heat massage
apparatus; Therapeutic apparatus for children with autism, for medical purpose, namely,
apparatus for dispensing non-medical oxygen and aromatherapy that also utilizes light, sound,
and vibration for relaxation therapy; Therapeutic nose clips for the prevention of snoring;
Therapeutic mouthpieces for the prevention of snoring; Hot air therapeutic apparatus, for
medical purpose, namely, empty inhalers for therapeutic use; Step-up machines for use in
physiotherapy; Rowing machines for physical exercise for medical purpose; Electro-
stimulation apparatus for the body in therapeutic treatment; Mercury arc lamp units for
therapeutic purposes; Quartz lamps for medical purposes; Physical exercise apparatus, for
medical purposes; Medical apparatus for strengthening muscles of the pelvic floor;
Treadmills for medical use in physiotherapeutic exercise; Infrared radiator units for
therapeutic purposes; Hot air vibrators for medical purposes, air filters for medical
ventilators; Heating cushions, electric, for medical purposes; Hand exercisers for therapeutic
use; Belts, electric, for medical purposes; Exercisers for medical therapy, namely, exercise
machines for therapeutic purposes; Ultrasonic aspirators for separating soft tissue parts; Stair
climbing machines for medical therapeutic use; Anaesthetic drapes for use during surgery;
Anti-pressure sore mattresses, for medical purpose; Apparatus for the turning of patients for
medical purpose; Inflatable mattresses for orthopaedic purposes; Beds specially made for

Page: 4 of 6/ RN # 5415510
Case: 1:20-CV-04 91 EE Pe ater on OLA Tacos Mette GLE pried aleachisn’ made for

m purposes; B or m purposes; Préssure reli¢ cushions made for
medical purpose; Electric blankets for medical use; Obstetric beds for medical purpose;
Obstetric tables for medical purpose; Birthing chairs; Contoured cushions for patients' use on
chairs for medical purposes; Contoured inflated pads for patients for medical purposes;
Padded cushions for medical purposes; Stretcher straps; Adhesive drapes for surgical use;
Invalids' hoists; Blankets, electric, for medical purposes; Medica! patient treatment chairs; Air
mattresses, for medical purposes; Air mattresses for infants for medical purpose; Air cushions
for medical purposes; Air pillows for infants for medical purpose; Air pillows for medical
purposes; Support mattresses for medical use; Draw-sheets for sick beds; Hospital gurneys;
Ambulance stretchers; Invalid lifts; Hospital beds for use by burn patients; Soporific pillows
for insomnia; Pads for preventing pressure sores on patient bodies for medical purposes;
Soporific pillows filled with down for insomnia; Pillows for therapeutic use; Cushions for
medical use, adapted to support the face; Cushions for medical use for supporting infants
being examined; Cushions for medical use for supporting infants while being bathed;
Cushions for medical purposes; Hybrid beds being soft sided waterbeds for medical purposes;
Incontinence sheets for use with babies; Incontinence sheets for use with infants; Medical
instrument tables for use during medical procedures; Medical instrument cabinets for use
during medical procedures; Tables for radiology; Retaining belts for restraining patients on
stretchers; Patient examination tables; Patient litters in the nature of stretchers; Surgical
drapes; Operating tables; Anaesthesia screens in the form of anaesthetic masks; Commode
chairs; Furniture for endoscopic examination purposes; Medical examination sheets; Medical
tables for examination and treatment purposes; Medical stretchers; Medical blankets for the
warming of patients; Medical blankets for the cooling of patients; Medical procedure chairs;
Furniture adapted for medical treatment purposes; Incontinence mattress protectors for
medical purposes; Mattresses for medical use; Mattresses for hospital patient trolleys;
Childbirth mattresses; Sheets made of rubber for incontinence; Operating theatre sheets;
Patient stretchers; Stretchers; Stretchers, wheeled; Medical procedure tables; Tables specially
made for medical examination; Tables for use in the treatment of patients; Support mattresses
for preventing pressure sores for medical purposes; Sterile sheets, surgical; Chairs especially
made for medical use; Furniture especially made for dental use; Furniture especially made for
medical purposes; Fumiture especially made for surgical use; Beds, specially made for
medical purposes; Beds specially made for use by burn patients; Patient safety restraints;
Armchairs especially made for surgical purposes; Cervical pillows for medical use; Dentists’
armchairs; Hydrostatic beds for medical purposes; Bed vibrators; Surgical examination
drapes; Hospital examination tables; Examination chairs specially made for dental use;
Examination chairs specially made for medical use; Hospital examination chairs;
Examination couches specially made for dental use; Examination couches specially made for
medical use; Incontinence sheets

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

PRIORITY CLAIMED UNDER SEC. 44(D) ON EUROPEAN (EU) OFFICE FOR
HARMONIZATION IN THE INTERNAL MARKET (OHIM) APPLICATION NO.
015700222, FILED 07-28-2016, REG. NO. 015700222, DATED 12-09-2016, EXPIRES
07-28-2026

SER. NO. 87-263,075, FILED 12-09-2016

Page: 5 of 6/ RN # 5415510
